 


 HR 255 ENR: To amend certain definitions contained in the Provo River Project Transfer Act for purposes of clarifying certain property descriptions, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 255 
 
AN ACT 
To amend certain definitions contained in the Provo River Project Transfer Act for purposes of clarifying certain property descriptions, and for other purposes. 
 
 
1.Clarifying certain property descriptions in Provo River Project Transfer Act 
(a)Pleasant Grove PropertySection 2(4)(A) of the Provo River Project Transfer Act (Public Law 108–382; 118 Stat. 2212) is amended by striking of enactment of this Act and inserting on which the parcel is conveyed under section 3(a)(2).  
(b)Provo Reservoir CanalSection 2(5) of the Provo River Project Transfer Act (Public Law 108–382; 118 Stat. 2212) is amended— 
(1)by striking canal, and any associated land, rights-of-way, and facilities and inserting water conveyance facility historically known as the Provo Reservoir Canal and all associated bridges, fixtures, structures, facilities, lands, interests in land, and rights-of-way held,;  
(2)by inserting and forebay after Diversion Dam;  
(3)by inserting near the Jordan Narrows to the point where water is discharged to the Welby-Jacob Canal and the Utah Lake Distributing Canal after Penstock; and  
(4)by striking of enactment of this Act and inserting on which the Provo Reservoir Canal is conveyed under section 3(a)(1).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
